         Case 1:17-cv-00147-CSM Document 38 Filed 09/14/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Randy Wilkinson,                               )
                                               )
               Plaintiff,                      )         ORDER RE HEARING
                                               )
       vs.                                     )
                                               )
Andrew Saul, Commissioner                      )
of the Social Security Administration,         )         Case No. 1:17-cv-147
                                               )
               Defendant.                      )


       On July 24, 2020, the court issued an order requiring that plaintiff’s attorney (herein

“petitioner”) provide notice to his client of the motion for an award of attorney’s fees, the

Commissioner’s response, and the reply by petitioner. The order also specified a time and manner

for plaintiff to provide a response to his attorney’s motion.

       On August 10, 2020, the Court received and filed a letter from plaintiff objecting to the size

of the fee request on several grounds, including: (1) the requested fee when evaluated on an hourly

basis of over $1,000 per hour is unreasonable; (2) counsel failed to periodically keep him advised

as to the status of the case; (3) counsel failed (at least at times) to send him copies of filings made

with the SSA as well as this court, to an extent that he only became aware of the pending motion for

fees when he received copies of these documents from petitioner pursuant to the court’s recent order;

(4) much of the leg work in obtaining relevant medical records was done by plaintiff’s spouse; (5)

counsel failed at times to make filings with the SSA in a proper or timely manner resulting in delays

in the case; and (6) petitioner advised plaintiff that his office did not handle making claims for

benefits for his children and that plaintiff made the requisite requests to the SSA. In addition,

plaintiff provided a copy of a letter from the SSA’s Chief ALJ for Regions 8 and 10 stating the SSA

                                                   -1-
            Case 1:17-cv-00147-CSM Document 38 Filed 09/14/20 Page 2 of 5




would not approve the fee agreement between petitioner and plaintiff at the agency level because

the agreement did not fully reflect the statutory limitations imposed by 42 U.S.C. § 406.

       On the same day that the court received plaintiff’s letter, petitioner filed a Motion for Leave

to File requesting that he be given an opportunity to respond to plaintiff’s objections. As a matter

of fairness, the court issued an order permitting both the petitioner and the government to respond

to plaintiff’s letter and time for all parties to request a hearing. Also, the court ordered that

additional information be filed relevant to what plaintiff claimed in his letter as well as providing

more detail about what happened in this case upon remand.

       On August 25, 2020, petitioner filed his response disputing the claims made by plaintiff in

his letter to the court. Included with the response was a copy of the decision of the ALJ upon

remand that resulted in the award of benefits to plaintiff and later his dependent along with certain

other additional information.

       After careful review of plaintiff’s letter and petitioner’s response, the court has concluded

that a telephonic hearing is appropriate. During the hearing, the court will take up plaintiff’s

objections to the requested fee award as well as petitioner’s responses to the objections. Questions

that the court has include (but are not limited to) the following:

       1.       Plaintiff claims that petitioner failed at times to make filings with the SSA in a

                proper or timely manner resulting in delays in the case. Plaintiff, however, did not

                provide any specifics. The court is interested in what further information plaintiff

                has on this subject, particularly what it is that leads him to conclude that petitioner

                caused delays to the case. Based upon what the court has reviewed, it does not see

                any petitioner-caused delays but it may not have all of the relevant information.


                                                  -2-
     Case 1:17-cv-00147-CSM Document 38 Filed 09/14/20 Page 3 of 5




2.       Does the SSA’s disapproval of the contingent-fee agreement and/or the fact it does

         not mirror the statutory language mean this court cannot award fees pursuant to it?

         Does the government have a position on this question as well as any pertinent

         authority on the subject?

3.       The court noted in a prior order that (1) the court could award the full amount that

         the SSA is withholding for payment of fees of $33,439.25 for the work performed

         by petitioner before the court (if it concluded it should give effect to what the

         agreement of the parties allowing petitioner to collect 25% of the past-due benefits,

         which in this case is $133,757), and (2) petitioner could—at least in terms of what

         the law allows—seek additional fees for work performed at the administrative level

         before the SSA pursuant to the contingent-fee agreement subject to a maximum

         amount of $6,000. The court made this observation, however, without fully

         considering the language of the contingent-fee agreement or the fact the SSA had

         disapproved the fee agreement, a point the court was not then aware of. The court

         now has the following questions:

                a.      In disapproving the contingent-fee agreement, the SSA stated

                        petitioner could seek an award of fees for work performed before the

                        agency by petition. If petitioner was to do so and the time for doing

                        so has not expired, is the court correct in reading the relevant

                        statutory language that the $6,000 limit does not apply and that the

                        amount of fees the SSA could award could potentially be greater? In

                        other words, assuming the court was to award for work performed


                                          -3-
             Case 1:17-cv-00147-CSM Document 38 Filed 09/14/20 Page 4 of 5




                                     before the court the full amount of fees being withheld of $33,439.25,

                                     could the SSA award additional fees of say, for example, $10,000 and

                                     that petitioner would then be responsible for this additional amount

                                     as well? When the SSA awards fees for work before the agency,

                                     would it cover in this case all of the work or just the work performed

                                     upon remand?1 Also, if the court awards the full amount requested

                                     for work performed before the court, thereby exhausting what

                                     currently the SSA is withholding for payment of fees, will the SSA

                                     withhold from future benefits payable to plaintiff any additional

                                     amounts it may award for work performed at the administrative

                                     level?

                            b.       Does a strict reading of the contingent-fee agreement between

                                     plaintiff and petitioner in this case limit petitioner to recovering 25%

                                     of the past-due benefits with the net result being (i) that there is no

                                     possibility of plaintiff ever being responsible for more than

                                     $33,439.25, and (ii) petitioner’s offer to forgo additional fees at the

                                     administrative level if the court awards the full amount requested is


         1
             The court is aware the SSA will consider a number of factors in deciding what amount to award in fees at
the administrative level. In this case, petitioner states he expended approximately 55 hours for all of the work
performed—33.3 hours prior to seeking review before this court and 22.5 hours upon remand. The court is not aware
of what hourly rate the SSA might deem appropriate. The court notes, however, the EAJA fee rate in this case was $203
per hour and that petitioner states his non-contingent fee rate is $250 per hour. If the SSA considered only the numbers
of hours expended and found all of the claimed hours in this case to be appropriate, the net result would be an additional
fee aware of $11,165 if, for example, it used an hourly rate of $203. To put an even finer point on what is at issue, if
the court was to reduce the requested fee award for work performed before the court to $25,000, for example, and the
SSA decided that $10,000 was appropriate compensation for work performed before the agency, the net result would
be plaintiff being responsible for total fees of $35,000—more than the current request with the promise by petitioner not
to seek additional fees if the full amount requested is approved.

                                                           -4-
             Case 1:17-cv-00147-CSM Document 38 Filed 09/14/20 Page 5 of 5




                                 illusory? What impact does the SSA’s disapproval of the contingent-

                                 fee agreement have on these questions?

        4.       What paperwork is required to obtain an award of dependent benefits? Is there a

                 standard form? Even if the request must be signed plaintiff, what is the standard of

                 practice in terms of a claimant getting access to the necessary paperwork in terms of

                 whether the claimant is expected to do so on his or her own or whether counsel

                 provides it to the claimant?

        5.       How did plaintiff become aware of the possibility of an award of dependent benefits?

                 Did petitioner counsel plaintiff to seek an award and, if so, was this in writing (i.e.,

                 letter or email) or was it verbal?

        The telephonic hearing will be held on the 2nd day of October, 2020 at 10:30 AM CDT.

Plaintiff is not required to participate, but failure to participate will result in the court deciding the

question of fees based upon the information before it. Unless further instructions are given, the

court will call the parties.

        IT IS SO ORDERED.

        Dated this 14th day of September, 2020.

                                                 /s/ Charles S. Miller, Jr.
                                                 Charles S. Miller, Jr., Magistrate Judge
                                                 United States District Court




                                                      -5-
